--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SOFTWARE LICENSE AND MAINTENANCE AGREEMENT
 
THIS SOFTWARE LICENSE AND MAINTENANCE AGREEMENT (“Agreement”) is made and
entered into as of this 27th day of April 2009 by and between SFG Financial
Corp, a/k/a E-Path FX, a Delaware Corporation whose principal address is 575
Madison Avenue, 8th Floor, New York, NY 10022  (“Licensor”), and 551 FX IB
Associates, LLC a Delaware Limited Liability Company, whose principal address is
located at 575 Madison Avenue, 8th Floor, New York, NY 10022 (“Licensee”).
 
WHEREAS, Licensor is the owner of a certain proprietary trading software known
as the “E-Path FX Trading Platform”, specifically, and variations thereof, along
with documentation and related information, including the intellectual property
rights pertaining thereto: and
 
WHEREAS, Licensor is the owner of the computer equipment (the “Hardware”)
required for the operation of the Platform that is located at a single
centralized location, specifically at Internap Inc,76 Ninth Avenue, New York,
New York10011; and
 
WHEREAS, Licensee desires to obtain from licensor a Non Exclusive, Non
Transferrable  license rights and licenses granted herein to the Platform, for
purposes of implementing and marketing an over-the-counter, (“OTC”) Foreign
Currency Exchange Service utilizing the Platform; and
 
WHEREAS, Licensor shall convey a Non Exclusive license to the Licensee solely
for Licensee’s use in the field of foreign exchange transactions only; and
 
WHEREAS, Licensor is willing to grant such rights, licenses and options under
the terms and conditions of this agreement;
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
 
ARTICLE I
CERTAIN DEFINITIONS
 
For the purposes of this Agreement:
 
1.1
“AFFILIATE” means, in the case of any corporation, partnership, limited
liability company or other business or investment entity, a different business
entity or other individual that directly or indirectly, through one or more
intermediaries controls, or is controlled by, or is under common control with
the business entity.

 
1.2
“CONFIDENTIAL INFORMATION” shall mean, all existing and future information,
including but not limited to Software documentation, Software training and
instruction manuals, data, reports, programs, methods, tapes, recorded notes,
computer-generated data, tests, studies and other written documents, computer
programs, proprietary trade secrets and know-how, Software, Intellectual
Property Rights and any and all other information embodied in a tangible form
relating to and disclosed to the Licensee in connection with this Agreement,
including but not limited to those related to the Licensed Technology. The
foregoing items referenced in the preceding sentence shall be deemed to be
“confidential” within the meaning hereof when, and so long as it is not in
possession of the Licensee prior to the disclosure thereof (except in the event
same wrongfully obtained by, or wrongly disclosed to the Licensee); or is not
then and does not become part of the public knowledge and literature through the
fault of the Licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
“DERIVATIVE WORK” means any additions, modifications, improvements or
enhancements based upon or incorporating the Licensed Technology, such as
modifications, enhancements or any other form in which the Licensed Software may
be recast, transformed or adapted.

 
1.4
“DOCUMENTATION” means documentation developed by Licensor from time to time in
printed or computer file format relating to the installation or use of the
Licensed Software.

 
1.5
“FIELD OF USE” means, and is limited to, the utilization of the Licensed
Technology by the Licensee for the exclusive purpose of fulfilling Spot FX
transactions by transmitting market data and orders. The “Field of Use” shall
not include any functions or applications not expressly described in the
preceding sentence, but shall include functions or applications developed by
Licensor to enhance the performance within the “Field of Use”.

 
1.6
  “INTELLECTUAL PROPERTY RIGHTS” means, collectively, all of the following
intellectual and similar property rights of Licensor, whether or not filed,
perfected, registered, issued or recorded and whether now or hereafter existing
including, but not limited to, all: (i) patents, patent applications, and patent
rights, including any and all continuations, divisions, reissues,
reexaminations, or extensions thereof; (ii) rights associated with works of
authorship, including but not limited to copyrights, copyright applications and
copyright registrations. Moral Rights (as defined below) trademarks, trademark
applications, service marks, trade dress and mask works; (iii) rights relating
to the protection of trade secrets, know-how and other confidential information
including, but not limited to, rights in industrial property and all associated
information and confidential or proprietary information; (iv) industrial design
rights; (v) utility models, inventions, and/or discoveries; (vi) know-how or
other data or information, software, databases and all embodiments or fixations
thereof; (vii) Licenses, documentations, registrations and franchises, and all
additions, improvements and accessions to , and books and records describing or
used in connection with, any of the items set forth in the preceding clause and
(viii) any rights analogous to those set forth in the preceding clauses and any
other proprietary rights relating to intangible property.

 
1.7
“LICENSED KNOW-HOW” means the proprietary know-how and trade secrets related to
the Licensed Software and all Intellectual Property Rights with respect to the
Licensed Software.

 
1.8
“LICENSED SOFTWARE” means the Platform Software.

 
 
 

--------------------------------------------------------------------------------

 


 
1.9
“LICENSED TECHNOLOGY” means the Licensed Know-How and the Licensed Software,
collectively.

 
1.10
“MORAL RIGHTS” means and right of paternity or integrity, any right to claim
authorship of, to object to or prevent and distortion, mutilation or
modification of, or other derogatory action in relation to, the subject work,
whether or not such would be prejudicial to the author’s honor or reputation, to
withdraw from circulation or control the publication or distribution of the
subject work, or similar right, existing under judicial or statutory law of any
county in the world, or under and treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral” right.

 
1.11
“PLATFORM SOFTWARE” means all Software owned, licensed and/or controlled by
Licensor necessary for the Licensee to operate “E-Path FX Trading Platform”
(“Platform”), which provides real-time consolidation of multiple Electronic
Communication Networks (“ECN”) markets, exchanges, and other pools of liquidity
for Spot FX (collectively the “Pools of Liquidity”) via proprietary processes
and front-end user interface for viewing market data and trading Spot FX.

 
1.12
“SOFTWARE” means computer programs and systems, whether embodied in software ,
firmware or otherwise, including, software compilations, software, software
implementations of algorithms, software tool sets, compilers, and software
models and methodologies (regardless of the stage of development or completion)
including any and all: (a) media on which any of the foregoing is recorded; (b)
forms in which any of the foregoing is embodied (whether in Source Code, Object
Code, executable code or human readable form); (c) translation, ported versions
and modifications or any of the foregoing. Source Code means fully documented
human-readable source code form of the Software, including programmer’s notes
and materials and documentation, sufficient to allow a reasonably skilled
programmer to understand the design, logic, structure, functionality, operation
and features and to use, operate, maintain, modify, support and diagnose errors.
Object Code means Software in machine-readable form that is substantially or
entirely in binary form or otherwise directly executable by a computer after
processing or linking.

 
 
ARTICLE II
LICENSE GRANT AND RESTRICTIONS


 
I.           Licensee acknowledges and agrees that:
 
 
i.
The Licensed Technology is comprised of Licensor’s trade secrets and other
proprietary, confidential information; and

 
 
ii.
Licensee will not sell, lease, lend, transfer, assign, hypothecate, or otherwise
distribute the licensed programs to any third party for use in the field of
foreign exchange transactions unless the Licensee receives specific approval of
the Licensor.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
Licensor hereby, subject to the terms and conditions of this Agreement  and
provided that Licensee makes payments to Licensor as required under this
Agreement,  grants to Licensee a non-exclusive license to utilize Licensed
Technology solely in the Field of Use and subject to the additional restrictions
set forth below and otherwise in this License Agreement.

 
 
iv.
It is hereby acknowledged by Licensor, that Licensee desires to make use of the
Licensed Technology to access consolidated market data and to enter orders for
trading Spot FX.

 
 
v.
The Licensee’s rights to access and use the Licensed Technology is limited to
Licensor’s operating hours, on days that the foreign exchange markets are open
for trading (“FX”) (“Market Day”).  At the end of the Licensor’s operating hours
or each market day the system will automatically transmit cancellation messages
for each open ticket that is processed on the system or on any of the Pools of
Liquidity at that time.  There is no guarantee that these cancellations of the
open tickets, nor that such tickets will not result in executions outside of the
Licensor’s operating hours.  The Licensee will be responsible for immediately
reporting to the Licensor any apparent failure of either transmissions or other
system failure or delays.

 
 
vi.
The Licensee will use the Licensed Technology only for (i) receiving market
data, and (ii) entering trading tickets in the ordinary course of the Licensee’s
business activities.

 
The licensee will not use the Licensed Technology or permit the use of the
Licensed Technology for any illegal purpose, and will use the Licensed
Technology only in accordance with the terms of this License Agreement.
 
 
vii.
The Licensee acknowledges and understands neither, the Licensor, nor any of its
respective affiliates, employees, officers or agents shall assume any
responsibility or liability for the system’s operations, involving the
operations of any equipment, (including but not limited to computer equipment or
peripherals, server equipment, communication equipment and data lines, all such
equipment, collectively referred to herein as the “Equipment”).

 
Licensor, specifically and without limiting any of the foregoing assumes
neither, responsibility or liability for the availability, timeliness or
accuracy of the system or any equipment, regardless of whether or not the
equipment was recommended, selected, is contained for, or is located on the
Licensor’s premises.
 
The Licensee has independently evaluated the system, and has concluded that use
of the system confers a significant benefit to the Licensee.  Accordingly the
Licensee hereby assumes all liabilities and risks associated with the use of the
system and equipment, except for direct damages arising from gross negligence or
willful misconduct of the Licensor.

 
 

--------------------------------------------------------------------------------

 
 
 
viii.
The Licensee acknowledges and understands that accessing the Licensed Technology
triggers and constitutes a renewed assumption of such liabilities and risk.

 
 
i.
The Licensee agrees that neither the Licensor, nor any of its respective
affiliates, employees, officers, or agents, shall be liable for any loss,
damage, cost or expense, (direct or indirect) except for direct damages arising
from the gross negligence of willful misconduct of the Licensor.

 
 
ii.
Licensor shall assume no liability, both contingent and otherwise, which may
arise out of or be in any way related to the following; (a) furnishing,
performance, maintenance, use of, or inability to use all or any part of the
system, (b) any fault in the delivery or operation of the system, (c) suspension
or termination of the Licensee’s ability to use all or part of the system, or
any inaccuracies or omissions in any information or documentation provided, (d)
any failure or delay suffered or allegedly suffered by Licensee in initiating
and terminating trades, (e) the termination of all or part of this Licensee
Agreement by the Licensor, (f) the termination or modification of any and all
parts of the License.

 
The foregoing shall apply regardless of whether a claim arises in contract,
tort, negligence, strict liability or otherwise.
 
II.  Additional Restrictions. The Licensee expressly agrees and acknowledges
that, notwithstanding anything herein to the contrary, Licensee is not licensed
to, and Licensee expressly agrees that it shall not(and shall not permit any
third party to);
 
 
(a)
use the Licensed Technology (all or any portion thereof) other than within the
scope of the license granted by Licensor under this Agreement;

 
 
(b)
disclose any Licensed Technology to, or permit the use or access of any Licensed
Technology by, any third party for any reason without the prior written consent
of Licensor;

 
 
(c)
sublicense, assign, lease, transfer or distribute any Licensed Technology, or
operate and Licensed Technology for timesharing, rental, outsourcing, or service
bureau operations, or to train persons (other than employees of the Licensee on
the use of any Licensed Technology solely in the Field of Use);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
create or develop, and/or allow any third party to create or develop, any
Derivative Work of any Licensed Technology;

 
 
(e)
disclose any Licensed Technology to, or permit the use or access of any Licensed
Technology by any individuals other than the employees of the Licensee for use
in the Field of Use.

 
 
(f)
directly or indirectly, reverse engineer, reverse assemble, disassemble or
decompile all and/or  part of the Licensed Technology, or otherwise attempt to
discover any source code, algorithms, trade secrets or other proprietary rights
embedded in or relating to the Licensed Technology by any means whatsoever
(except and solely to the extent that applicable law prohibits reverse
engineering restrictions), nor shall it knowingly permit any other individual or
corporation, association, partnership, limited liability Licensee, joint
venture, joint stock or other Licensee, business trust, trust, organization,
governmental authority or other entity of any kind to do so.

 
 
(g)
Modify, alter, improve and/or change in any manner all and/or any portion of the
Licensed Technology in any manner without the prior written consent of Licensor.

 
In addition, Licensor acknowledges and agrees that, except to the extent
necessary for Licensee to exercise its rights under the license granted in this
Agreement, Licensee is not being granted, and will not hold, any other
intellectual property rights of Licensor whatsoever. Licensee’s rights in the
Licensed Technology are hereby limited to the license rights expressly granted
to Licensee under this Agreement and all rights not expressly granted to
Licensee herein are expressly reserved and retained by Licensor. Licensee
acknowledges that the grant of the license set forth in this Section is a
non-exclusive license and that the Licensor shall have the right to use and to
license to other parties the Licensed Technology for any purpose and in any
manner as Licensor may determine in its sole discretion.
 
Licensee acknowledges and agrees that the restrictions set forth in this
Section, constitute a material inducement and consideration for Licensor’s
willingness to grant the license set forth herein. Any failure of Licensee to
adhere to these restrictions will constitute a material failure of consideration
and material breach of this Agreement that will entitle Licensor to terminate
this Agreement and all Licensee’s rights and licenses hereunder upon written
notice to Licensee in accordance with the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
OWNERSHIP


Licensee acknowledges that Licensor owns all right, title, and interest in and
to the Licensed Technology and all Intellectual Property Rights therein.
Licensee will not delete or in any manner alter the copyright, or other
proprietary rights, notices of Licensor appearing on or in the Licensed
Technology as delivered to Licensee. Licensee will not copy or reproduce the
Licensed Technology (including Derivative Works of Licensed Technology), in
whole or in part without the prior written consent of Licensor. To the extent
Licensee is provided reproduction rights pursuant to such written consent,
Licensee must reproduce on each copy of any Software related to the Licensed
Technology, all copyrights, patent, or trademark notice, and any other
proprietary legends that were provided in the originals. In addition, Licensee
will use its reasonable efforts to protect Intellectual Property Rights in the
Licensed Technology and will report promptly to Licensor any infringement of
such rights of which the Licensee becomes aware. Licensor reserves the right at
its discretion to assert claims against third parties for the infringement or
misappropriation of Licensor’s Intellectual; Property Rights in the Licensed
Technology and to retain all compensation, damages and other amount payable to
Licensor with regard to such infringement or misappropriation therein.
 


ARTICLE IV
TERM


I           Subject to termination pursuant to this Agreement, the Non Exclusive
license granted by Licensor to Licensee shall be for an initial period of 36
months, commencing from the acceptance date, (the “Initial Period”). The
Agreement may be renewed for an additional period of seven (7) years at the
option of the Licensor. Upon any breach by Licensee of any representation,
warranty, covenant and/or obligation hereunder, the Licensor may immediately
terminate this Agreement and prohibit the Licensee’s use of any and/or all of
the Licensed Technology. In the event of such immediate termination Licensor
shall retain all of it rights under this Agreement and applicable law including
but not limited to the right to receive payments for all trades performed using
the Licensed Technology.
 
II           The Initial Period shall be extended by mutual written of the
parties within 45 days of the close of the Initial Period.
 
III          Any additional extension of this License Agreement will be by
mutual agreement in writing.
 
ARTICLE V
LICENSEE FEE, TAXES, AND TERM
 
I            As consideration for the Licensee to use the licensed programs and
software system as set forth in this agreement, Licensee shall pay to Licensor
the Non Exclusive license fee as set forth below.
 

 
 

--------------------------------------------------------------------------------

 
 
(a)           Form of Payment:
 
Licensee shall remit to Licensor, contemporaneous with the execution of this
Agreement, an Initial Payment of $35,000.00 which has previously been advanced
by Licensee to the Licensor.
 
All payments provided for in this Agreement are exclusive of, (and Licensee
shall pay) all taxes, customs, duties, insurance, shipping, and other
charges.  Payments made to Licensor shall be in United States Dollars.
 
(b)           Taxes:
 
All taxes in connection with this Agreement including foreign or domestic sales,
use, personal property, excise, or other similar taxes, duties, and charges that
may become due as a result of sales of the Platform, however, designated, which
charges shall be paid directly by Licensee.
 
 
(c)
Option

 
 
The Licensor shall grant to the Licensee a six month option (the “Option”) to
purchase up to 3,333,333 shares of its common stock. If the Option is exercised
in part or in whole on or before June 30, 2009, the exercise price of the Option
shall be $0.15. However, if the Option is exercised after July 1, 2009, the
exercise price of the Option shall be $0.20. The Licensor acknowledges that to
date the Licensee has advanced the aggregate sum of $63,309, of which $28,309
shall be applied against the partial exercise of the Option. Additional sums
advanced to SFG, prior to the execution of this Agreement, and subsequent to the
execution of this Agreement shall be detailed in Schedule “A” and annexed hereto
and will be applied consistent with the terms of  the Option granted pursuant to
this section.

 
USER FEES – Non-Exclusive User Fee and Pay Periods
 
 
II.
As compensation for the Licensee to use the Licensed Technology during the
Initial Period, Licensee shall pay to  Licensor, the following user fees:

 
Charges and Payment Terms

 
Monthly Notional
Volume bands
(US$bn) traded on
Platform by Licensee
Payments to Licensor
 Fee rate per US$1million
traded
(for each one-way part
of the trade)
0-10
US$7.50
10-20
US$7.00
20-30
US$6.00
30-50
US$5.50
50+
US$5.00



 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
For the purpose of this Agreement:

 
 
(i)
“Monthly Notional Volume” means the US$ (US Dollar) equivalent of the primary
currency traded Client turnover, provided that US$ (US Dollar) conversion should
be made based upon the monthly revaluation rate (last business day) and volume
should be rounded to the nearest million; and

 
 
(ii)
For the avoidance of doubt, if any of the Monthly Notional Volume is reached in
one relevant month, the fee rate per trade applicable to the highest Monthly
Notional Volume band reached in that month shall apply to all trades (each way)
in that month; not just to the trades within a particular band.  For example, if
in any given month the Monthly Notional volume traded is (US$10.1 billion), the
fee rate per (US$1 million trade will be US$7 for the entire amount of US$10.1
billion.

 
 
III.
Time of Payment

 
 
(a)
Each payment for a particular calendar month shall be due no later than the
(20th) day of the subsequent calendar month.

 
 
(b)
The Licensee shall calculate the license fee payable to the Licensor for each
month based on the Monthly Notional Volume bands for that pay period and shall
pay the Licensor accordingly. In no event shall the amount payable by the
Licensor be less than the amount recorded by the Licensee as being traded with
the Licensed Technology multiplied by the applicable Fees set forth above.

 
 
IV.
Record Keeping and Reports

 
 
(a)
As a condition of Licensee receiving the grant of a license herein, Licensee
agrees to maintain reasonable records relating to all trades conducted through
the Licensed Technology and all other uses of the Licensed Technology by the
Licensee under this Agreement.  Licensee shall prepare and submit summary
quarterly reports to Licensor no later than 20 days following the last business
day of each calendar quarter, which reports must specify a complete record of
usage of the Licensed Technology by the Licensee and shall accompany the
payments made to Licensor.

 
 
(b)
Licensee agrees to allow an independent Certified Public Accountant or other
Audit Professional, (selected by mutual agreement) to audit and analyze
appropriate accounting records to ensure compliance with all terms of this
Agreement.  Any such audit shall be permitted by Licensee within 30 days of
Licensee’s receipt of a written request of Licensor.

 
The cost of the audit will be borne by Licensor unless a discrepancy of more
than five-percent (5%) is discovered, in which case the cost of the audit shall
be borne by Licensee.
 
 
 

--------------------------------------------------------------------------------

 
 
 
V.
Enhancements: Supplemental Payments

 
 
I.
During the term of the non-exclusive license agreement, Licensor shall receive
from Licensee one third (33%) of the gross amounts earned by the Licensee from
third parties applicable to the following areas of the Licensed Technology usage
(if any), (“Supplemental Payments”):

 
 
(a)
Clearing fees

 
 
(b)
Banking Rebates (“give-up fees”)

 
 
(c)
Processing of half pips

 
 
(d)
Swap rates (swap interest rate differential)

 
 
(e)
Currency spreads

 
Supplemental Payments will be paid by the Licensee to the Licensor within (10)
days of receipt of said payments by the Licensee from third parties
 
 
II.
Shares

 
(a)           Simultaneously with the execution hereof, the Licensor shall issue
to the Licensee 350,000 shares of its common stock as a bonus.


(b)           Rebate Shares. During the period commencing on the Acceptance Date
through the thirty six (36th) month anniversary of this Agreement, the Licensor
shall remit to Licensee a series of rebates based upon the amount of Notional
Volumes traded on the EPath FX Trading Platform by Licensee. The computation of
the rebates received by Licensee shall be expressed as a fixed percentage (15%)
of Billable Platform Fees paid by Licensee to Licensor. The rebates shall be
payable in shares of Licensor’s Common Stock; priced at $.25 cents per share.
The amount of rebates earned by Licensee shall be calculated for each tranche of
30 Billion of Notional Volume traded in the EPath FX Platform by Licensee. The
amount of shares earned by Licensee shall terminate at the earlier of, the
expiration of the term of this Agreement or the receipt of Six (6,000,000)
Million shares of Licensor’s common stock by Licensee.


By way of illustration, if the Licensee trades 30 Billion of Notional Volume on
the Platform, with a Billable Platform Fee of $279,000. The rebate to Licensee
will be calculated as follows:
Rebate = 15% of $279,000 = $41,850;
Shares of Licensor representing $41,850/$.25 = 167,400 shares of Licensor.


 
 

--------------------------------------------------------------------------------

 


ARTICLE VI
SUB LICENSE AGREEMENT
 
 
Licensee agrees it shall not exchange, lease, sublease, distribute, assign, sell
or otherwise transfer in any manner any right and/or interest incident to the
License Technology to any third party under any circumstances, without the prior
written consent of the Licensor.
 


 
ARTICLE VII
TECHNICAL SUPPORT SERVICES


 
(a)                  The Licensor shall provide Technical Support Services
relating to the maintenance and support of the Software and the Licensee shall
pay the Licensor $2,500 per month for such Technical Support Services.
 
(b)                  The Licensee may request that the Licensor performs further
development and customization work for creating a unique client front end and
other enhancements to the Platform Software after the effective date.  In the
event the Licensee desires such services, the Licensee must agree in writing to
a price and the terms for such services based upon the scope of the work
requested by Licensee. Until such an agreement is entered into in writing, the
Licensor shall have no obligation to perform such work.
 
(c)                  The parties agree that (except for the customization work)
(above) all future enhancements to the Software, including any new Revisions,
Versions, updates to, or any other non-customized development work regarding the
Software (which the Licensee may accept or decline) shall be provided to the
Licensee during the term of this Agreement at no additional cost.
 
(d)                  Except for the Charges set forth above, there shall be no
additional fees payable by the Licensee to the Licensor for technical support
services pursuant to this Agreement, unless the parties agree to the contrary in
writing.
 
(e)                  Licensee and Licensor Responsibilities
 
 
i.
The Licensor shall provide customer support to Licensee on terms and conditions
set forth herein below.

 
 
ii.
The Licensee agrees to notify the Licensor in writing (including by email) or
telephone promptly following the discovery of any Error.  Further, upon
discovery of such an Error, Licensee agrees, if requested by the Licensor, to
submit to the Licensor a list of output and any other data that the Licensor may
reasonably require to reproduce the Error (to the extent reasonably available to
the Licensee) and the operating conditions under which the Error occurred or was
discovered.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
If required by the Licensee, the Licensor product managers and engineers will
host free Web-based training seminars covering a variety of topics to facilitate
the use of the Software.  These seminars will be broadcast on a periodic basis,
provided, however, that the Licensor is under no obligation to provide them on
any specific schedule.

 
 
iv.
Any software, modules, or other methods of communication developed by the
Licensor in performing duties under this Agreement shall be kept secure from
access by the unauthorized third parties.  Any failure of such security shall be
deemed, notwithstanding anything to the contrary, a failure of the Primary
Function of the Software.

 
(f)           Error Corrections.  During the term of this Agreement, the
Licensor shall use commercially reasonable efforts to provide Error Corrections
for Errors in the Software reported by Licensee to the Licensor.
 
(g)           Revisions.  During the term of this Agreement, the Licensor shall
make available to Licensee any Revisions of the Software or Documentation at no
extra charge, subject to limitations explicitly set forth in this
Agreement.  The Licensor will make such available to the Licensee when the
Licensor makes such Revisions generally available to its other licensees.
 
(h)           Limitations.  The Licensor shall have no obligation under this
Agreement to make any modifications, Revisions, or Error Corrections, other than
those required to conform to the requirements of the Specifications and this
Agreement.  Notwithstanding the foregoing, the Licensor shall have no obligation
under this Agreement to correct Errors which result from the breach by Licensee
of this Agreement, or which cannot be remedied due to any modifications of the
Software made by Licensee or any third party without authorization from the
Licensor.  If the Licensor agrees to remedy any errors or problems not covered
by the terms of this Agreement, Licensee shall pay the Licensor for all such
work performed at the Licensor’s then-current standard rates.  Licensee
acknowledges that the Licensor is under no obligation to perform services with
respect to any hardware or any software which is not the Software.
 
 
ARTICLE VIII
CONTACT INFORMATION
 


 
Licensor Information:
 
Account Manager:
Michael C. Caska
Telephone: 917-226-9630
Fax: 646-607-9711
E-mail: mcaska@caskaco.com
Billing:
Michael C. Caska
Telephone: 917-226-9630
Fax: 646-607-9711
E-mail: mcaska@caskaco.com
Tech Support:
Michael C. Caska
Telephone: 917-226-9630
Fax: 646-607-9711
E-mail: mcaska@caskaco.com
Written Notices:
SFG Financial Corporation
575 Madison Avenue, 8th Floor,
New York, NY 10022
Att: Michael C. Caska
 
 



 

 
 

--------------------------------------------------------------------------------

 
 
Licensee Information:
 
Account Manager:
Name: Fred Miller
Telephone 212-605-0200
Fax: 212-605-0222
E-mail:_____________________________
Billing:
Name: Fred Miller
Telephone 212-605-0200
Fax: 212-605-0222
E-mail:_____________________________
Written Notices:
551 FX IB Associates LLC
575 Madison Avenue, 8th Floor,
New York, NY 10022
Att: Fred Miller
 



 


 
ARTICLE VIX
WARRANTY DISCLAIMER
 
         THE LICENSED TECHNOLOGY IS PROVIDED ON AN "AS IS" BASIS
WITHOUT  WARRANTY OF ANY KIND AND LICENSOR HEREBY DISCLAIMS ALL WARRANTIES
CONCERNING THE LICENSED TECHNOLOGY, WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT,
FITNESS FOR PARTICULAR PURPOSE , COMPLETENESS, USE, ACCURACY AND/OR  TITLE.
LICENSOR DOES NOT WARRANT THAT THE LICENSED TECHNOLOGY IS ERROR-FREE OR THAT IT
WILL MEET LICENSEE'S REQUIREMENTS OR THAT THE OPERATION OF THE  LICENSED
TECHNOLOGY WILL BE UNINTERRUPTED,TIMELY SECURE OR ERROR-FREE, OR THAT ERRORS IN
THE LICENSED TECHNOLOGY OR NONCONFORMITY TO ITS DOCUMENTATION CAN OR WILL BE
CORRECTED.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
CONFIDENTIAL INFORMATION/NON SOLICITATION
 
(a)           NONDISCLOSURE. The Licensee shall not disclose, publish, or
disseminate the Confidential Information to anyone other than the Licensee’s
employees with a need to know and who have agreed in writing to be bound by the
confidentiality provisions of this Section, or as may be required by legal
process. The Licensee agrees to use the same degree of care with respect to the
Confidential Information that it takes to hold in confidence its own most
valuable proprietary information, but not less than reasonable care, to prevent
any unauthorized use, disclosure, publication, or dissemination of the
Confidential  Information.  The Licensee agrees to accept and use the
Confidential Information only for the purpose of carrying out its authorized
activities under this Agreement. In the event the Licensee is required to
disclose the Confidential Information by an order of a court or governmental
agency, then the Licensee shall first give written notice to Licensor to allow
Licensor to make a reasonable effort to obtain a protective order or other
confidential treatment for the Confidential Information.
 
(b)           NON SOLICITATION. During the Term of this Agreement and during the
three year period after the expiration or termination of this Agreement, the
Licensee will not solicit any person employed by Licensor and/or its Affiliates
to leave his or her employment with Licensor. For purpose of this Article the
term “Solicit” means any affirmative recruitment specifically aimed at one or
more individuals identified by name, title or affiliation, but shall not mean
generally advertising job openings or any activities that constitute follow-up
to individuals who respond to job opening advertisements or who voluntarily
initiate employment inquiries.
 
 
ARTICLE XI
INJUNCTIVE RELIEF


Licensee acknowledges that (i) any breach of its obligations under this
Agreement with respect to the Licensed Technology, the Licensed Know-How Rights,
, the disclosure of Confidential Information and/or the  Non Solicitation of
Licensor Employees; (ii) any failure by Licensee to use Licensed Technology
strictly in accordance with the license rights granted to Licensee under this
Agreement and/or (iii) any breach of its obligations under the additional
restrictions contained in this Agreement,  will cause Licensor irreparable
injury for which there are inadequate remedies at law, and therefore, Licensor
will be entitled to equitable relief without the posting of any bond or
indemnity (including but not limited to injunctive relief and the remedy of
specific performance) in addition to all other rights and remedies provided by
this Agreement or available at law.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII
INDEMNITY


Licensee will be solely responsible for any commercial or legal liability that
may arise as a result of Licensee's exercise of any of the license rights
granted by Licensor to Licensee under this Agreement, and Licensee shall defend,
indemnify, and hold Licensor harmless from and against any and all suits,
claims, proceedings, judgments, awards, damages, loss, liability, cost and
expenses (including without limitation reasonable attorney's fees and other
related costs) that are incurred or suffered by Licensor or any of its
affiliates, directors, officers, employees, or agents to the extent they arise
or result, directly or indirectly, from (i) Licensee's exercise of any license
or other rights granted to Licensee under this Agreement; (ii) the conduct of
Licensee's business directly or through any affiliate of Licensee and/or (iii)
the breach by the License of any representation, warranty, obligation,
restriction, term and/or covenant under this Agreement.
 
ARTICLE XIII
EXCLUSION OF DAMAGES; LIMITATION OF LIABILITY


 
(a)           IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE OR TO ANY THIRD
PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION LOSS OF USE, DATA, BUSINESS OR PROFITS) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE USE, OPERATION OR PERFORMANCE OF ANY
OF  THE LICENSED TECHNOLOGY, WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED
UPON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY BREACH
OR FAILURE OF EXPRESS OR IMPLIED WARRANTY OR CONDITION, MISREPRESENTATION OR
OTHERWISE, AND WHETHER OR NOT LICENSORHAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSS OR DAMAGE (INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR LOSS OF DATA,
GOODWILL, USE OF MONEY OR USE OF THE LICENSED TECHNOLOGY, INTERRUPTION IN USE OR
AVAILABILITY OF DATA, STOPPAGE OF OTHER WORK OR IMPAIRMENT OR OTHER ASSETS),
ARISING OUT OF BREACH OR FAILURE OF EXPRESS OR IMPLIED WARRANTY OR CONDITION,
BREACH OF CONTRACT, MISREPRESENTATION, NEGLIGENCE, STRICT LIABILITY IN TORT, OR
OTHERWISE
 
UNDER NO CIRCUMSTANCE SHALL LICENSOR BE LIABLE FOR ANY ACTIONS, CLAIMS OR THE
LIKE BY LICENSEE OR ANY THIRD PARTY THAT THE USE OF THE LICENSED TECHNOLOGY HAS
RESULTED, RESULTS OR MAY RESULT IN ANY INFRINGEMENT, DEPRIVATION OR VIOLATION OF
THE INTELLECTUAL PROPERTY, CONSTITUTIONAL, STATUTORY, CONTRACTUAL, COMMON LAW OR
OTHER RIGHTS OF ANY PERSON
 
(b)           IN NO EVENT SHALL LICENSOR'S AGGREGATE CUMULATIVE TOTAL LIABILITY
UNDER THIS AGREEMENT EXCEED ONE HALF OF THE AMOUNT PAID BY THE LICENSEE TO
Licensor HEREUNDER.
 
(c)           THIS SECTION IS A MATERIAL INDUCEMENT TO AND CONDITION FOR
LICENSOR  ENTERING INTO THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIX
INSOLVENCY


Either party shall have the right to terminate this Agreement immediately upon
notice to the other party if the other party: (a) becomes the subject of a
voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors; or (b) becomes the subject of an involuntary petition in bankruptcy
or any involuntary proceeding relating to insolvency, receivership, liquidation,
or composition for the benefit of creditors, if such petition or proceeding is
not dismissed within sixty (60) days of filing.
 
ARTICLE XX
CERTAIN OTHER EVENTS OF TERMINATION


(a)           Upon the occurrence of any Change of Control (as defined below)
this Agreement and all Licensee's rights and licenses hereunder shall
automatically terminate unless, prior to the occurrence of such Change of
Control, Licensor has consented to such Change of Control in a writing executed
by an officer of Licensor; provided that Licensor will not unreasonably withhold
its consent to the consummation of a Change of Control. For purposes of the
preceding sentence, Licensor will be deemed to have reasonably withheld its
consent to a Change of Control if  any person or entity who would acquire direct
or indirect control (as defined below) of Licensee pursuant to such Change of
Control then conducts a business that is directly or indirectly competitive with
a business then conducted by Licensor or any of its Affiliates and/or Licensor
reasonably believes that Licensor’s interests will be adversely effected by the
continuing of this Agreement upon such  a Change in Control. As used herein, the
term "CHANGE OF CONTROL" means: (i) a transaction or series of related
transactions that results in the sale or other disposition of all or
substantially all of Licensee's assets; or (ii) a merger or consolidation in
which Licensee is not the surviving corporation or in which, if Licensee is the
surviving corporation, the shareholders of Licensee immediately prior to the
consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, own stock or other securities of
Licensee that possess a majority of the voting power of all Licensee's
outstanding  stock and other securities and the power to elect a majority of the
members of Licensee's board of directors; or (iii) a transaction or series of
related transactions (which may include without limitation a tender offer for
Licensee's stock or the issuance, sale or exchange of stock of Licensee) if the
shareholders of Licensee immediately prior to the initial such transaction do
not, immediately after consummation of such transaction or any of such related
transactions, own stock or other securities of Licensee that possess a majority
of the voting power of all Licensee's outstanding stock and other securities and
the power to elect a majority of the members of Licensee's board of directors.
As used herein, the term "CONTROL" (including, with correlative meanings, the
terms, "CONTROLS" "CONTROLLING", "CONTROLLED BY" or "UNDER COMMON CONTROL WITH")
with respect to a designated person means the possession, directly or
indirectly, of the power to vote a majority of the securities having voting
power for the election of directors (or other persons acting in similar
capacities) of such person or otherwise to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities, by contract or otherwise.
 
(b)  In the event Licensee winds up, dissolves or otherwise ceases doing
business, Licensor shall be entitled to terminate this Agreement immediately
upon written notice to Licensee.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XXI
EFFECT OF TERMINATION


Upon termination of this Agreement: for any reason (a) the rights and licenses
granted to Licensee pursuant to this Agreement will automatically terminate, and
(b) Licensee shall, within five (5) days, ship to Licensor all Licensed
Technology, API’s Documentation with respect to the Licensed Technology and
other Confidential Information in Licensee’s possession or control, and an
officer of Licensee shall certify in writing that Licensee as complied with the
provisions of this Section. All of the Licensor’s rights under this Agreement
shall survive termination of this Agreement.


 
ARTICLE XXII
RIGHT OF FIRST REFUSAL


During the term of this Agreement, the Licensor shall have the right (the “Right
of First Refusal”), for a period (the "Exercise Period") expiring at 11:59 PM
(Eastern Time) on the fifth (5th) business day after the giving of written
notice by the Licensee that it has received a bonafide offer from a third party
to (ii) purchase all or substantially all of the assets of Licensee; or (ii) to
engage in a merger or consolidation in which Licensee is not the surviving
corporation or in which, if Licensee is the surviving corporation, the owners of
Licensee immediately prior to the consummation of such merger or consolidation
do not, immediately after consummation of such merger or consolidation, own
stock or other securities of Licensee that possess a majority of the voting
power of all Licensee's outstanding  stock and other securities and the power to
elect a majority of the members of Licensee's board of directors.


 
In the event the Licensor declines or fails to exercise in full the Right of
First Refusal before the expiration of the Exercise Period, the Licensee shall
have the right to consummate the transaction with the third party.
 
ARTICLE XXIII
NON EXCLUSIVE REMEDY


Termination of this Agreement by either party will be a nonexclusive remedy for
breach and will be without prejudice to any other right or remedy of such party.


 NO DAMAGES FOR TERMINATION. NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR
DAMAGES OF ANY KIND, INCLUDING WITHOUT LIMITATION INCIDENTAL OR CONSEQUENTIAL
DAMAGES, DAMAGES FOR THE LOSS OF GOODWILL, PROSPECTIVE PROFITS OR ANTICIPATED
INCOME, OR DAMAGES RESULTING FROM ANY EXPENDITURES, INVESTMENTS, LEASES OR
COMMITMENTS MADE BY EITHER PARTY ON ACCOUNT OF THE TERMINATION OR EXPIRATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 
 

--------------------------------------------------------------------------------

 


ARTICLE XXIV
GENERAL PROVISIONS
 
(a)           GOVERNING LAW. The parties agree that it is to their mutual
benefit that their respective rights and obligations under this Agreement are
guided by, and their disputes hereunder are determined in accordance with, a
well developed body of law.  Accordingly, the parties agree that the validity,
interpretation and legal effect of this Agreement shall be governed by the
internal laws of the State of New York, U.S.A., applicable to contracts entered
in and performed entirely within the State of New York, U.S.A. without regard to
any conflict of law principles. The parties agree that any legal suit, action or
proceeding arising out of or relating to this Agreement must be instituted in
the City of New York, State of New York, and the parties  each (i) irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York, or any court of the State of New York, and
(ii) waives any objection to the venue of any such suit, action or proceeding
and any claim relating to forum non conveniens.  In any such suit, action, or
proceeding, any summons, order to show cause, writ, judgment, decree or other
process may be delivered to the parties outside the State of New York or outside
the United States and when so delivered, such party shall be subject to the
jurisdiction of such court, and amenable to the process so delivered as though
the same had been served within the State of New York but outside the county in
which such suit, action or proceeding is pending.


           (b)           COMPLIANCE WITH LAWS. Licensee agrees to comply in all
material respects with all applicable laws, rules, and regulations in connection
with its activities under this Agreement, including without limitation, any
applicable export controls imposed by the U.S. Export Administration Act of
1978, as amended (the "ACT") and the regulations promulgated under the Act.


           (c)           ASSIGNMENT. Licensee may not assign this Agreement or
assign, sublicense and/or transfer in any manner its license rights hereunder in
whole or in part without Licensor's prior written consent. Any attempt to assign
this Agreement or assign, sublicense and/or transfer in any manner  Licensee's
license rights hereunder without such consent will be void and of no effect. For
purposes of this Agreement, any Change of Control (as defined in Section
13.4(a)) shall be governed by the provisions of the section entitled Change Of
Control and not the provisions of this Section Subject to the terms of this
Section, this Agreement will bind and inure to the benefit of the parties and
their respective successors and permitted assigns.


           (d)           ATTORNEYS' FEES. In the event that any action or
proceeding is brought in connection with this Agreement, the prevailing party
shall be entitled to recover its costs and reasonable attorneys' fees following
a final judgment.


           (e)           SEVERABILITY. If for any reason a court of competent
jurisdiction finds any provision of this Agreement invalid or unenforceable,
then that provision of the Agreement will not be voided, but rather will be
enforced to the maximum extent legally permissible and the other provisions of
this Agreement will remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 


(f)           INDEPENDENT CONTRACTOR. The parties to this Agreement are
independent contractors and this Agreement will not establish any relationship
of partnership, joint venture, employment, franchise, or agency between the
parties. Neither party will have the power to bind the other or incur
obligations on the other's behalf without the other's prior written consent.


(g)           NOTICES. All notices required or permitted under this Agreement
will be in writing and delivered by confirmed facsimile transmission, by courier
or overnight delivery service, or by certified mail, and in each instance
will  be deemed given upon receipt. All communications to a party will be sent
to the address of the party set forth in the preamble above or to such other
address as may be specified by such party to the other in accordance with the
Section called Contact Information. Either party may change its address for
notices under this Agreement by giving written notice to the other party by the
means specified in this Section.


(h)           COUNTERPARTS. This Agreement may be executed in counterparts, each
of which will be deemed an original, but both of which together will constitute
one and the same instrument.


(e)           ENTIRE AGREEMENT. This Agreement, constitutes the complete and
exclusive agreement between the parties with respect to the subject matter
hereof, superseding and replacing any and all prior and contemporaneous
agreements, communications, and understandings (both written and oral) regarding
such subject matter.


(h)           MODIFICATION. No modification to this Agreement, nor any waiver of
any rights, shall be effective unless consented to in writing and the waiver of
any breach or default shall not constitute a waiver of any other right or of any
subsequent breach or default.


(i)           FORCE MAJEURE. Except for the obligations to make payments
hereunder, each Party shall be relieved of the obligations hereunder to the
extent that performance is delayed or prevented by any cause beyond its
reasonable control, including without limitation, acts of God, public enemies,
war, civil disorder, fire, flood, explosion, labor disputes or strikes or any
acts or orders of any governmental authority.


(j)           CONSTRUCTION. The parties agree that no ambiguity (if any) found
in this Agreement shall be resolved against any party by virtue of its
participation in the drafting of this Agreement.


(k)          REPRESENTATION BY COUNSEL. Each party acknowledges that it has had
the opportunity to be represented by separate independent counsel in the
negotiation of this Agreement, that any such respective attorneys were of its
own choosing, that each authorized representative has read this Agreement and
that it understands its meaning and legal consequences to each party. Each Party
warrants and represents that it has consulted with its attorney of choice, or
voluntarily chose not to do so, concerning the execution, the meaning and the
import of this Agreement, and has read this Agreement and fully understands the
terms hereof as signified by its signature below, and is executing the same of
its own free will for the purposes and consideration herein expressed. Each
Party warrants and represents that it has had sufficient time to consider
whether to enter into this Agreement and that it is relying solely on its own
judgment and the advice of its own counsel, if any, in deciding to execute this
Agreement. Each Party warrants and represents that it has read this Agreement in
its entirety and has consulted with its attorney, if any concerning the
execution of this Agreement. If any or all Parties have chosen not to seek
counsel, said party or parties hereby acknowledge that it or they refrained from
seeking counsel entirely of its or their own volition and with full knowledge of
the consequences of such a decision.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.


 
SFG FINANCIAL CORP.
 
551 FX IB ASSOCIATES LLC
         
By:    /s/ Michael C. Caska
 
By: /s/ Fred Miller
         
Name:  Michael C. Caska
 
Fred Miller
         
Title: Chief Executive Officer
 
Title:  Member Manager
 



 

--------------------------------------------------------------------------------